                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                  CR 18-76-GF-BMM

             Plaintiff,

     vs.                                   FINAL ORDER OF FORFEITURE

BRANDON LAMONTE
SORENSON,

             Defendant.

      THIS MATTER comes before the Court on the United States’ Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

      1.     The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

      2.     A Preliminary Order of Forfeiture was entered on December 5, 2018.

(Doc. 22).

      3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs. 23

and 23-1).

      4.     It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.



                                          1
      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. §924(d), and Rule 32.2, Federal Rules of

Criminal Procedure, free from the claims of any other party:

           A Glock, model 21, .45 caliber pistol (serial number AHB562US),
            and

           Loaded magazine with ammunition.

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 15th day of April 2019.




                                         2
